Citation Nr: 1423425	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant served in the Philippine Guerilla from January 1944 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the appellant's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of these files shows that this evidence is either duplicative of the evidence in the paper claims file or is irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final May 2010 rating decision, the RO denied the appellant's claim for basic eligibility for a one-time payment from the FVEC Fund.
 
2.  Evidence added to the record since the final May 2010 denial is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2010 RO decision that denied the appellant's claim for basic eligibility for a one-time payment from the FVEC Fund is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2013)].

2.  New and material evidence has not been received to reopen the claim for basic eligibility for a one-time payment from the FVEC Fund. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that his service with the Philippine Guerilla from January 1944 to February 1946 qualifies him for a one-time payment from the FVEC Fund.  Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115.

VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted to VA a claim for benefits under the Act.  The application for the claim shall contain the information and evidence VA requires. Id.  § 1002(c)(1).  If an eligible person who has filed a timely claim for benefits under the Act dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  Id. § 1002(c)(2).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538  ); and was discharged or released from such service under conditions other than dishonorable. Id.  § 1002(d).

In cases such as this, the relevant question is whether qualifying service is shown. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is 
conclusive and binding on VA. 38 C.F.R. § 3.203(c)  (2013).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the 
relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2013); Soria, 
supra.

I. The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of a claim to reopen, VA is required to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  

As noted previously, this case relates to eligibility for a one-time payment from the FVEC Fund which is governed by the American Recovery  and Reinvestment Act of 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases."); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) (noting that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department to be submitted to the service department for review).

In the instant case, an October 2012 letter, sent prior to the initial April 2013 decision, notified the appellant that the benefits administered by VA are based on active military service in the Armed Forces of the United States.  He was further informed that the Department of Defense advised that he did not render valid service in the Armed Forces of the United States, either as a member of the Philippine Commonwealth Army (USAFFE) or as a recognized guerilla and, therefore, no benefits were payable.  The appellant was notified that, in order to reopen his claim, he needed to submit new and material evidence, was advised of the definition of such term, and provided with examples of what would constitute such evidence.  Therefore, the Board finds that the duty to notify has been met. 

The RO also undertook the necessary development to substantiate the claim and the law, not the facts, is dispositive of this appeal.  As set forth in more detail below, the NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria, supra, at 749; Palor, supra, at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro, supra, at 532.  In light of the binding certification, any VCAA error is non-prejudicial as the claimant is not entitled to benefit as a matter of law.  See Palor, supra ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the NPRC's refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").

The Board notes that, in November 2013 correspondence, the appellant requested that he be provided with a copy of the new "amended laws" pertaining to the Filipino Veterans Fairness Act of 2013.  This bill deems certain service performed before July 1, 1946, in the organized military forces of the Philippines and the Philippine Scouts as active military service for purposes of eligibility for veterans' benefits through the VA.  Significantly, the bill directs the Secretary of VA, in determining eligibility under this Act, to take into account any relevant service documentation, including documentation other than the Missouri List (the list of all discharged and deceased veterans from the 20th century).  The Board notes that this bill was introduced to Congress and referred to committee in April 2013.  The bill has not yet been voted upon or enacted.  While VA has not furnished the appellant with a copy of this bill, the Board finds that this is not necessary as this bill is of public record and, more significantly, has not yet become a law.  Accordingly, the Board will proceed with adjudication of this matter.

II. Analysis

A review of the claims file shows that the appellant submitted an initial claim for a one-time payment from the FVEC Fund in March 2009 and the RO initially denied this claim in a May 2010 decision.  At the time of such decision, the evidence included various documents, including a "Certification of Military Naval Service" from the Armed Forces of the Philippines dated January 1993, reflecting that the appellant had service in the 864th MP Det. 3rd Pang. Regt. PTMD-ECLGA from January 1944 to February 1946.  The evidence also included January 2010 and March 2010 communications from the NPRC, reflecting that "[s]ubject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces."  Based on such evidence, the RO determined that the NPRC was unable to verify that the appellant served as a member of the Commonwealth Army of the Philippines, including the recognized guerillas, in the service of the Armed Forces of the United States.  Therefore, the RO denied the appellant's claim for a one-time payment from the FVEC Fund.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of a decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a)  (2013).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302.

The appellant was notified of such decision in May 2010 and submitted a timely notice of disagreement in June 2010.  A statement of the case was issued in April 2011, but the appellant failed to perfect a timely appeal.  In this regard, in connection with the appellant's June 2010 notice of disagreement, the RO sought certification from the NPRC a third time regarding his claimed service and, in December 2010 correspondence, the NPRC again found that: "[s]ubject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces."  It was also noted that the additional information provided by the RO "[d]oes not warrant a change."  As previously noted, the RO issued a statement of the case on April 4, 2011, and the appellant filed a substantive appeal that was received on June 23, 2011, more than a year after the date of mailing of the RO's May 2010 decision  and more than 60 days after issuance of the April 2011 statement of the case.  Therefore, such substantive appeal was untimely.  The notified the appellant of the untimeliness of his substantive appeal and his right to appeal such decision in an August 2011 letter; however, the appellant did not do so.  As a result, the RO's May 2010 decision (as well as the RO's subsequent decision as to timeliness) became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2013)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as all of the evidence submitted within a year of the RO's May 2010 decision, to include the evidence submitted with the appellant's June 2010 notice of disagreement, was considered in April 2011 statement of the case.  Moreover, there is no additional new and material evidence that was received prior to the expiration of the appeal period stemming from the May 2010 decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board has also considered the applicability of 38 C.F.R. § 3.156(c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  However, in the instant case, while the appellant has submitted additional records from the Philippine government, these records are not the type of "service department records" contemplated by 38 C.F.R. § 3.156(c) as these records are from the government of the Philippines rather than the government of the United States.  Moreover, such records are not relevant to the instant claim as they fail to demonstrate that the appellant served as a member of the Commonwealth Army of the Philippines, including the recognized guerillas, in the service of the Armed Forces of the United States.  Therefore, 38 C.F.R. § 3.156(c) in inapplicable in the instant case.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of 
establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2012, the appellant wrote the RO and asked that his claim be reopened.  He reiterated his assertion that his service should qualify him for a one-time payment from the FVEC Fund, and submitted a duplicate copy of 
previously considered records from the Armed Forces of the Philippines along with additional documents from the Armed Forces of the Philippines reflecting that he had service in the Philippine Guerilla from January 1944 to February 1946.  In connection with this claim, the RO, once again, sought certification of the appellant's claimed service from the NPRC.  A March 2013 response from the NPRC noted "[n]o change warranted in prior negative certification."  

In an April 2013 decision, the RO denied the appellant's petition to reopen his claim for a one-time payment from the FVEC Fund.  He was advised of the RO's decision, and of his appellate rights, and he filed a timely notice of disagreement in April 2013. With his notice of disagreement, he submitted a copy of a "Master List of Filipino World War II Veterans" and noted that his name, along with the names of his two brothers, were included in this list.   

The evidence received since the time of the RO's May 2010 decision consists of additional duplicate copies of certifications of service from Armed Forces of the Philippines and, therefore, are not new.  The appellant's written statements likewise amount to reiterations of arguments previously advanced and, therefore, are not new.  Some of the documents submitted since the May 2010 decision showing the appellant's already verified service with the Armed Forces of the Philippines are "new," in the sense that they were not of record in May 2010.  However, none of those documents contain any additional, meaningful information bearing on the nature of his service and, therefore, are cumulative and redundant of the evidence previously considered.  Moreover, such evidence does not raise a reasonable possibility of substantiating his claim.  Consequently, the Board finds that the evidence received since the May 2010 decision, to include the evidence considered in the April 2011 statement of the case as part of the appeal period, is not new and material and, therefore, the appellant's petition to reopen his claim for a one-time payment from the FVEC Fund must be denied.


ORDER

As new and material evidence has not been received, the claim of entitlement to basic eligibility for a one-time payment from the FVEC Fund is not reopened and the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


